Title: From John Adams to Philip Mazzei, 1 May 1787
From: Adams, John
To: Mazzei, Philip


          
            Sir
            London May 1. 1787.
          
          Your Favour of Feb. 24. I recd. but this Moment.— The Mass. Law in question obliged Masters of Vessells, before they landed a Passenger to give Bonds, to maintain him, in Case he came to want. it was intended to indemnify Parishes, or rather Towns, against the Maintenance of Paupers.— This Law turned the Tide of Emigration from Ireland to Philadelphia.— it was early in this Century I believe, but I am not able to ascertain the Date of it. There was an early Law too which obliged Masters, who manumitted Negroes to maintain them in Case they came to want, upon the Same Principle. We have now no new Law, that I know of, but ever since I can

remember, every Negro who had the Courage to bring an Action for his Liberty recovered it. our Juries would never declare Negroes Slaves by thier Verdict. There is some new Law lately passed, which gives the Writ de Homine Replegiando, but I know not the Particulars.
          I know nothing of W. Penns dying in the Fleet, Prison. I can be of very little service to you, in the Work you are upon, for I have no American Books to resort to but Such as you possess: and Memory is a very fallacious Guide.— I am, with much / Esteem, sir your most obedient & humble / Servant
          
            John Adams
          
        